ICJ_094_LandMaritimeBoundary_CMR_NGA_1998-06-11_JUD_01_PO_06_FR.txt. 362

OPINION DISSIDENTE DE M. WEERAMANTRY,
VICE-PRESIDENT

[Traduction]

Paragraphes 2 et 4 de l’article 36 et alinéa c) du paragraphe 1 de l'article 38
du Statut — Nécessité que l'acceptation soit communiquée avant que ne se
forme le lien consensuel — Obligation incombant au secrétariat en vertu du para-
graphe 4 de l'article 36 — Recours, en vertu de I’ alinéa c) du paragraphe 1 de
l’article 38, à des éléments de droit comparé en ce qui concerne la formation du
consensus — Nécessité de l'écoulement d'un délai entre la remise de la déclara-
tion et la formation du lien consensuel — Nécessité d'éviter qu’une partie ne soit
liée par surprise — Extension de la juridiction de la Cour par une stricte appli-
cation du paragraphe 4 de l'article 36.

J'ai des réserves à formuler au sujet des conclusions de la Cour à pro-
pos de la première exception du Nigéria. Les principes en cause revêtant
une importance considérable pour la jurisprudence de la Cour, j'estime
nécessaire d'exposer mes réserves d’une façon assez détaillée.

En bref, mes inquiétudes ont essentiellement trait à la thèse selon la-
quelle le dépôt d’une déclaration en vertu du paragraphe 2 de l’article 36
du Statut suffit à établir le lien consensuel requis au titre de la clause
facultative. Il découle de cette façon de voir que dès qu’une déclaration
est remise en vertu du paragraphe 2 de l’article 36, la partie faisant la
déclaration est en droit d’introduire une instance devant la Cour contre
un autre Etat déclarant, que ce dernier ait ou non connaissance du dépôt
de cette déclaration. À mon avis, cette thèse ne saurait être conforme ni
aux normes du droit ni aux principes fondamentaux régissant la clause
facultative.

Un tel point de vue est contraire à une disposition spécifique du droit
applicable, qui est énoncée au paragraphe 4 de l'article 36 du Statut, et
est incompatible avec la doctrine du consensus sur laquelle se fondent
l’économie de la juridiction de la Cour aïnsi que cette disposition spéci-
fique. Il contredit aussi les principes d’égalité, d’équité, de bonne foi et de
réciprocité. Il aboutit en outre à une situation assez incongrue où, au
cours de la période transitoire entre la remise de là déclaration et sa com-
munication, il existe en pratique une grande inégalité entre les parties
quant à leur droit de saisir la Cour. Le droit d'introduire une action
contre un adversaire est en toutes circonstances un droit important. Il le
devient encore plus — et cela d’une manière contraire à l’équité — si
l'adversaire ignore qu’il dispose d’un droit analogue. Si un état de choses
aussi peu équilibré se prolonge pendant près d’un an, ce qui peut se pro-
duire, ainsi qu’on l’a vu, en raison des retards de transmission par le
Secrétariat, il en résulte un avantage d’autant plus décisif pour l’une des
parties et, par voie de conséquence, une absence d'égalité et de récipro-

91
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. WEERAMANTRY) 363

cité. L'Etat déclarant peut régler sa conduite et mener les négociations en
tirant avantage du fait qu’il sait parfaitement que l’affaire peut mainte-
nant être portée devant la Cour, cependant que son adversaire négocie
sans avoir connaissance de cet élément d’information crucial concernant
ses droits.

Je ne crois pas que les rédacteurs du Statut de la Cour prévoyaient de
telles conséquences, surtout si l’on tient compte de l’importance particu-
lière qu’ils attachaient à la question de la communication des déclara-
tions, comme l’atteste le libellé de l’article lui-même.

L'autorité invoquée à l’appui de la thèse qui fonde l’arrêt de la Cour
est l'affaire du Droit de passage sur territoire indien! auquel on se réfère
souvent; or il me semble que cette affaire, bien qu’elle ait par la suite fait
jurisprudence, doit être réexaminée. Elle touche à un aspect trop fonda-
mental de la compétence de la Cour pour continuer a faire essentielle-
ment autorité en la matiére. Aprés quarante années de développement du
droit international au sujet de notions telles que l’équité, la réciprocité et
la bonne foi, il est absolument nécessaire de revoir une théorie aussi radi-
cale que celle consistant à créer immédiatement un droit d’introduire une
action contre une autre partie sans que celle-ci ait nécessairement elle-
méme connaissance de ce droit.

Il convient d’apporter quelques précisions au sujet des circonstances de
cette affaire. Le Nigéria a remis sa déclaration en 1965. Le Cameroun a
déposé la sienne le 3 mars 1994, et a introduit sa requête devant la Cour
trois semaines plus tard. Le Secrétaire général n’a transmis copie de la
déclaration du Cameroun que près d’un an après et le Nigéria affirme
qu'il a officiellement été avisé pour la première fois de la requête du
Cameroun par le greffier le 29 mars 1994.

Le Cameroun renvoie à des allusions faites à cette possibilité dans les
communications échangées entre les Etats, ainsi qu’à d’autres sources
auprès desquelles le Nigéria aurait pu recueillir cette information. S’agis-
sant d'échanges entre Etats sur une question revêtant un caractère aussi
important et officiel, on est en droit de s'attendre à davantage qu’une
communication à la fois informelle et vague. La question se pose de
savoir si, en tout état de cause, l’annonce de la remise de la déclaration
parue dans le Journal des Nations Unies pouvait constituer une notifica-
tion suffisante au Nigéria de la déclaration du Cameroun. Il convient de
souligner à cet égard que toutes les missions établies aux Etats-Unis ne
sont pas dotées du personnel spécialisé nécessaire pour suivre au jour le
jour le dépôt de tous les traités et faire le lien entre les déclarations faites
au titre du paragraphe 2 de l’article 36 du Statut avec les préoccupations

! Droit de passage sur territoire indien, exceptions préliminaires, arrêt, C. I. J. Recueil
1957, p. 125.

92
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. WEERAMANTRY) 364

immédiates de leur pays. Partir de ce principe serait pénaliser lourdement
les missions auprès de l'Organisation des Nations Unies qui sont les
moins bien dotées. Je citerais à ce propos le passage suivant de louvrage
de Rosenne intitulé The Law and Practice of the International Court of
Justice, 1920-1966:

«L’annonce de la remise d’une déclaration est publiée immédiate-
ment dans le Journal des Nations Unies paraissant chaque jour
ouvrable à New York. Cette annonce est faite à des fins d’informa-
tion. Elle est accompagnée d’une note de bas de page spécifiant que
la date indiquée est la date de réception des documents pertinents, ce
qui signifie que ces documents devront être examinés aux fins de
déterminer la date du dépôt effectif. Eu égard à l'interprétation du
paragraphe 4 de l’article 36 donnée par la Cour, cette annonce n’est
pas un moyen satisfaisant de porter la remise d’une déclaration à
l'attention immédiate des parties au Statut, car le Journal des Na-
tions Unies n’est pas un document faisant l’objet d’une distribution
générale, mais plutôt le programme de travail quotidien au Siège
de l’Organisation des Nations Unies à New York. Il est peu vrai-
semblable que les missions permanentes se trouvant à New York se
rendent compte de l'importance de tels avis paraissant dans le
Journal. »?

Je vais maintenant analyser les motifs pour lesquels je considère que
l’arrêt dans l’affaire du Droit de passage doit être réexaminé; je commen-
cerai par étudier les dispositions d’ordre strictement juridique pour trai-
ter ensuite des raisons d’ordre théorique qui les sous-tendent.

Selon cet arrêt, confirmé par l’arrêt rendu par la Cour dans la présente
affaire:

«Un Etat qui accepte la compétence de la Cour doit prévoir
qu'une requête puisse être introduite contre lui devant la Cour
par un nouvel Etat déclarant le jour même où ce dernier dépose
une déclaration d’acceptation entre les mains du Secrétaire général.
C’est en effet ce jour-là que le lien consensuel qui constitue la base
de la disposition facultative prend naissance entre les Etats inté-
ressés. » ?

En premier lieu, mon désaccord, en ce qui concerne l’affaire du Droit de
passage, se fonde sur la manière inégale dont sont traitées les deux clauses
impératives énoncées au paragraphe 4 de l’article 36 du Statut. Les deux

2 The Law and Practice of the International Court of Justice, 1920-1996, 1997, vol. II,
p. 759.
3 CLJ. Recueil 1957, p. 146.

93
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. WEERAMANTRY) 365

obligations formulées au paragraphe 4 de l’article 36 sont d’une part le
dépôt auprès du Secrétaire général et d’autre part la transmission par celui-
ci de copies aux parties au Statut et au greffier de la Cour. Dans l'affaire
du Droit de passage, la Cour considère la première exigence comme essen-
tielle et ne tient pratiquement aucun compte de la seconde. J’estime que
l’on ne peut traiter de manière aussi différente deux obligations statutaires
parallèles, d’autant que Pune et l’autre sont rédigées en des termes impé-
ratifs.

En second lieu, une règle importante de l'interprétation des textes
de droit impose de donner dans toute la mesure du possible plein effet
à l’instrument à interpréter. La Cour se doit d'éviter toute interpréta-
tion qui réduirait des clauses ou des termes importants du Statut à un
simple verbiage dépourvu de tout effet juridique. Selon l’interprétation
qui a été donnée à l’affaire du Droit de passage, les mots «qui en transmet-
tra copie aux parties au présent Statut ainsi qu’au Greffier de la Cour»
auraient pu aussi bien ne pas figurer dans le Statut. Une telle interpréta-
tion ne me paraît pas conforme aux règles d'interprétation généralement
admises en droit. La Cour est tenue de donner effet à toutes les disposi-
tions de son Statut et n’est pas censée inciter à en méconnaitre certaines
parties par des interprétations qui les privent de toute portée ou signifi-
cation.

Il résulte de cet arrêt de la Cour que si le Secrétariat ne tenait absolu-
ment aucun compte de ce membre de phrase les conséquences juridiques
n’en seraient pas modifiées. Un tel point de vue est d’autant plus contes-
table que cette obligation statutaire n’est nullement une exigence arbi-
traire, mais qu’elle se fonde, comme on va le voir, sur des normes uni-
verselles très largement reconnues et sur des notions liées à la création de
liens consensuels.

Il est vrai que l’arrêt susmentionné a été confirmé par la jurisprudence
de la Cour dans les affaires du Temple de Préah Vihéar et des Activités
militaires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua
c. Etats-Unis d’ Amérique). Mais aucune jurisprudence contraire, si abon-
dante soit-elle, ne saurait l'emporter sur les obligations impératives énon-
cées dans le Statut de la Cour et, si le Statut fait de la communication
des déclarations une obligation, il convient de la traiter comme telle.

En troisième lieu, la remise de la déclaration et la transmission de celle-
ci par le Secrétaire général doivent être considérées comme un ensemble
composite de conditions qui doivent être remplies pour donner effet juri-
dique à la déclaration. Il est évident que la première exigence doit être
satisfaite car, si elle ne l’était pas, il serait impossible de donner effet à ja
déclaration. L'article en question n’énonce pas à dessein cette exigence
seule, mais l’associe à une autre qui est rédigée en des termes qui sont
tout aussi impératifs.

On ne saurait dissocier un des éléments constitutifs de cet ensemble
consacré dans le Statut par le biais d’une interprétation judiciaire. Et on
ne saurait non plus mettre en avant un de ces éléments et neutraliser
l'autre alors que le Statut n’indique nullement qu’il doit en être ainsi.

94
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. WEERAMANTRY) 366

Pour que le droit créé par l’article 36 devienne réalité, les événements qui
ont entouré sa création doivent être conformes aux modalités prévues à
cet effet par la disposition pertinente du Statut.

En quatrième lieu, la raison pour laquelle j’estime qu’un réexamen de
la décision dans l’affaire du Droit de passage s'impose est qu’elle est de
nature à inciter le Secrétariat à considérer moins contraignantes les obli-
gations qui sont les siennes en vertu du paragraphe 4 de l’article 36. Etant
donné que l'interprétation qui a été donnée dans l’arrêt en l’affaire du
Droit de passage à l'obligation de transmettre les déclarations prive cette
exigence de tout effet réel sur la question qu’elle était censée régler, il n’y
a pas lieu de s'étonner que le Secrétariat, s'appuyant vraisemblablement
sur cette décision, prenne son temps — et attende parfois même une
année — pour transmettre la déclaration comme il est tenu de le faire.

Si l'Organisation des Nations Unies a vraiment pour pratique de trans-
mettre tardivement les déclarations car elle pense qu’une de ces con-
ditions obligatoires n’est pas impérative, contrairement 4 ce que stipule
expressément le Statut, il est important de remédier à cette pratique et
de remettre les procédures en conformité avec les obligations impératives
du Statut.

Il est vrai que la partie qui remet la déclaration n’a aucun droit de regard
sur la seconde de ces obligations, mais on est fondé 4 supposer que les actes
officiels seront dûment accomplis, tout particulièrement lorsqu’il s’agit de
questions d’une importance aussi cruciale du point de vue des droits des
Etats que la renonciation volontaire à une partie de leur autonomie sou-
veraine — car les déclarations faites par les Etats en vertu de l’article 36
ne sont rien de moins que cela. Pour le Secrétariat, dûment s’acquitter
de sa responsabilité de transmettre copie aux autres parties au Statut ne
saurait signifier rien de moins qu’une communication immédiate de ces
déclarations. C’est là encore une autre raison pour laquelle j'estime que
la Cour doit saisir cette occasion de réexaminer ledit arrêt et insister sur
le caractère impératif de cette obligation statutaire. En l’espèce, le fait que
près d’une année se soit écoulée avant la transmission de la déclaration
ne saurait en tout état de cause constituer une application normale du
Statut.

En cinquième lieu, j'estime que dans l'affaire du Droit de passage
Pexpression «de plein droit et sans convention spéciale» est citée hors
de son contexte et traitée comme si elle indiquait le moment précis où
les parties établissent entre elles un lien consensuel. Cette disposition
n’était pas destinée à produire un tel effet et elle ne saurait être interpré-
tée de la sorte. Ce que stipule le paragraphe 2 de l’article 36, c’est que
lorsqu'une déclaration est déposée aucune convention spéciale n’est
nécessaire, la déclaration ayant par elle-même force obligatoire. Cette dis-
position ne tend nullement à indiquer le moment où la déclaration prend
effet.

Je partage l’analyse faite par M. Badawi, lorsqu’il était vice-président
de la Cour, au sujet de ce raisonnement dans son opinion dissidente à
propos de l’affaire du Droit de passage; il y critiquait le fait que l’expres-

95
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. WEERAMANTRY) 367

sion «de plein droit» a été isolée de son contexte. Cela a abouti à un
résultat tel que, selon ses termes, «l'intégrité de la pensée du Statut a été
méconnue et rompue».

En sixième lieu, je relève que l'interprétation donnée dans l'affaire
du Droit de passage est susceptible de causer un préjudice à une partie.
Un arrêt qui, en pratique, confirme que le fait de déposer une décla-
ration donne effet à celle-ci aussitôt après qu’elle a été remise pour-
rait placer dans une situation embarrassante un Etat qui a engagé des
négociations avec un autre Etat. A son insu, l’herbe pourrait subreptice-
ment lui être coupée sous les pieds, éventuellement après qu’il a fait
quelque concession décisive, croyant que la question continue de faire l’ob-
jet de négociations. Je reviendrai par la suite plus en détail sur cet aspect.

En septième lieu, j’observe que la déclaration qui constitue l’acte
d’acceptation n’est pas une déclaration formulée selon des normes défi-
nies. Elle est infiniment variable dans ses termes et le seul fait qu’elle soit
remise ne saurait indiquer de quelle façon elle est libellée. La partie
appelée à être liée par cette déclaration est en droit d’en connaître les
termes. Si elle est censée avoir établi un lien consensuel, on ne saurait
raisonnablement la considérer comme liée dans des conditions dont elle
n’a absolument pas connaissance. Cet élément va si fortement à l’encontre
de ce qui constitue l’essence même de la notion de consensus que, même
à lui seul, il aurait à mes yeux constitué un argument décisif.

Enfin, en huitième lieu, la raison pour laquelle il m’apparait que la
décision dans l’affaire du Droit de passage doit être réexaminée est qu’elle
pourrait avoir un effet défavorable sur l’extension de la juridiction de la
Cour. L'interprétation de la Cour pourrait bien avoir pour effet que les
Etats deviendront réticents à faire ces déclarations. D’ailleurs, peu après
que la Cour eut statué dans l'affaire du Droit de passage, une série de
réserves aux déclarations déjà déposées en vertu de l’article 36 a été
émise. C’est ainsi que dans sa déclaration du 26 novembre 1958, le
Royaume-Uni a exclu du champ d’application de sa déclaration certains
différends

«lorsque l’acceptation de la juridiction obligatoire de la Cour au
nom d’une autre partie au différend a été déposée ou ratifiée moins
de douze mois avant la date du dépôt de la requête par laquelle la
Cour est saisie du différend».

De même, l’Inde a remis, le 14 septembre 1959, une nouvelle déclaration
limitant la compétence de la Cour en ce qui concerne les futures requêtes
aux cas où la déclaration d’acceptation de la juridiction obligatoire de la
Cour a été déposée ou ratifiée plus de douze mois avant la date du dépôt
de la requête par laquelle la Cour est saisie du différend.

4 Droit de passage sur territoire indien, exceptions préliminaires, arrêt, C.I.J. Recueil
1957, p. 157.

5 CILJ. Annuaire 1959-1960, p. 248.

6 Jbid., p. 238.

96
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. WEERAMANTRY) 368

Il faut s'attendre à ce que d’autres Etats prennent des mesures simi-
laires pour se protéger contre le dépôt de requêtes par surprise si cette
interprétation du droit est confirmée; de même, d’autres Etats qui envi-
sagent de déposer une telle déclaration risquent fort d’y réfléchir à deux
fois avant de le faire. Tout cela n’est guère favorable à l’extension de la
juridiction obligatoire de la Cour.

Au demeurant, alors que la Cour délibérait au sujet du présent arrêt, le
Nigéria a lui-même pris des mesures, le 29 avril 1998, en vue de modifier
sa déclaration de façon à imposer un délai de douze mois avant que
l’acceptation de la compétence de la Cour par un Etat prenne effet à
l'encontre du Nigéria.

Telle est ma position en ce qui concerne l'interprétation de l’article per-
tinent du Statut.

Je passe maintenant à l’examen de certaines considérations d’ordre
conceptuel qui sous-tendent la disposition du Statut et confortent les
conclusions auxquelles je suis déjà parvenu.

Comme la clause dite de juridiction obligatoire revêt un caractère
consensuel dans son économie, il faut s’assurer que les effets de l’arrêt de
la Cour concordent avec la notion juridique du consensus.

L'Etat qui dépose une déclaration en vertu du paragraphe 2 de l’ar-
ticle 36 accomplit un double acte juridique. D’une part, il fait à chacun
des autres Etats qui n’ont pas encore déposé de déclaration une offre de
se reconnaître lié par les termes de celle-ci vis-à-vis de cet Etat dès que
celui-ci fera une déclaration conformément à l’article 36. D’autre part,
une déclaration faite conformément à l’article 36 constitue une accepta-
tion des offres faites par d’autres Etats qui ont déjà déposé une telle
déclaration. Une déclaration faite régulièrement en vertu de l’article 36
est donc à la fois une offre adressée à certains Etats et une acceptation de
l'offre déjà faite par d’autres Etats.

Nous examinons certes une question de droit international, mais
cette analyse nous montre également que nous nous trouvons très
largement dans le domaine du droit des obligations consensuelles d’où
nous tirons nos principes généraux et les fondements juridiques qui nous
sont indispensables. Nous ne devons pas nous laisser détourner des
principes fondamentaux de ce corpus de droit reconnu universellement
par le simple fait que nous nous trouvons sur le terrain du droit inter-
national. Dès lors qu’une situation en droit international repose sur
un consensus, les principes généralement reconnus en matière d’obliga-
tions consensuelles s’y appliquent sauf modification ou abrogation
expresse.

Comment se forme une obligation consensuelle? Son aboutissement
juridique parfait découle du mécanisme classique de la rencontre des
volontés qui résulte de la conjonction de l’offre et de l'acceptation. C’est

97
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. WEERAMANTRY) 369

la solution reconnue par la plupart des systèmes juridiques à de très rares
exceptions près”. Ce principe est reconnu tant par les systèmes de droit
anglo-américain que par les systèmes juridiques inspirés du droit romain®.
Il y a assurément d'importantes différences entre les différents systèmes
juridiques en ce qui concerne les questions telles que le statut et la révo-
cabilité des offres”, mais ces considérations sont sans effet sur le principe
de base — faisant partie du noyau commun des différents systèmes juri-
diques — selon lequel les intentions de l’auteur et du destinataire de
l'offre doivent se rencontrer.

L'étude la plus exhaustive dont on dispose sur les éléments fondamen-
taux de la notion de consensus dans un grand nombre de systèmes juri-
diques est probablement l’ouvrage monumental de Schlesinger Formation
of Contracts\®. Schlesinger semble d’ailleurs avoir prévu des affaires
comme celle que nous examinons où la Cour doit s’assurer de la présence
des éléments fondamentaux du consensus qui sont reconnus universelle-
ment.

L’un des objets de cette étude, qui y est d’ailleurs expressément men-
tionné, est d’aider les juges de juridictions internationales appelés, comme
le prévoit l’alinéa c) du paragraphe 1 de l’article 38 du Statut de la Cour
internationale de Justice, à résoudre des questions concernant la forma-
tion des contrats !!. Schiesinger a examiné la «multiplicité de concepts et
de principes juridiques qu’un certain nombre de systèmes juridiques
nationaux utilisent ordinairement et ont en commun»!? et a exprimé
l'espoir que les juges internationaux «se serviraient amplement des «prin-
cipes généraux» comme matériaux de base pour ériger un corpus systé-
matique de droit international»).

La présente affaire qui porte sur l'interprétation d’une disposition du
Statut reposant sur la notion de consensus se prête particulièrement bien
à l’utilisation de cette recherche doctrinale pour les besoins du droit inter-
national. Elle serait notamment utile pour vérifier si l'interprétation rete-

7 Par exemple, une des rares exceptions, que les études de droit comparé qualifient
d’atypique, est la doctrine Lôfte des pays scandinaves selon laquelle les obligations ne
découlent pas de l’accord des parties mais de l’obligation qu’a contractée chaque partie
dans sa déclaration contractuelle (voir K. Zweigert et H. Kôtz, An Introduction to Com-
parative Law, 2° éd., 1984, trad. Tony Weir, p. 382). Il n’a jamais été indiqué que le para-
graphe 2 de l’article 36 procédait d’un tel modèle conceptuel.

8 Jbid., p. 381 et suiv.

9 Voir P. de Cruz, Comparative Law in a Changing World, 1995, p. 302 et suiv., en ce
qui concerne le principe général de la révocabilité des offres en common law, le principe
général d’irrévocabilité en droit allemand et la position en quelque sorte intermé-
diaire adoptée par le droit français. Voir aussi S. A. Nussbuam, «Comparative Effects of
the Anglo-American Offer and Acceptance Doctrine», Columbia Law Review, 1936,
vol. 36, p. 920.

19 Rudolf B. Schlesinger (dir. pubi.), Formation of Contracts: A Study of the Common
Core of Legal Systems, 2 vol., 1968.

H Jbid., vol. I, p. 7-8.

12 Jbid.,, p. 8.

3 Jbid.

98
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. WEERAMANTRY) 370

nue dans l’affaire du Droit de passage est conforme aux «principes géné-
raux» en matière d’accord entre des parties tels qu’ils sont universelle-
ment reconnus.

Schlesinger énonce tout d’abord les propositions générales qui suivent:

«I A. Dans tous les systèmes juridiques étudiés, la première condi-
tion d’un «contrat», au sens ‘essentiel du mot, est l'existence d’un
accord, c’est-à-dire de la manifestation du consentement mutuel de
deux ou plusieurs personnes. Qu’elles aient ou non valeur de pro-
messes, ces manifestations en régle générale doivent se rattacher
Pune à l’autre.» 4

«III …

Dans tous les systèmes juridiques étudiés, les contrats se forment
normalement (mais non nécessairement...) par la présentation d’une
offre et son acceptation se produisant dans un ordre que l’on peut
déterminer. » !$

Une fois établie cette norme de l’offre et de l’acceptation, la question
qu’il faut ensuite examiner est de savoir si l’acceptation doit être commu-
niquée. Voici, à cet égard, ce que dit Schlesinger dans la section du rap-
port général consacrée à cette question:

«La communication de l'acceptation est-elle nécessaire ?

Le problème que nous examinerons dans le présent rapport se rat-
tache à l’intérêt qu’a l’auteur de l’offre de savoir à quoi s’en tenir sur
la conclusion du contrat.

Normalement, sans que cela soit nécessairement le cas, cette
connaissance s’acquiert par la communication, c’est-à-dire par un
acte du destinataire de l’offre visant à porter l’acceptation à la
connaissance de son auteur.

A l'exception éventuelle du droit français, tous les systèmes étu-
diés reconnaissent en principe que la communication de l’accepta-
tion est une condition nécessaire de la formation d’un contrat.» !$

Il fait également observer que les différences existant entre le droit
français et les autres systèmes étudiés sont peut-être plus apparentes que
réelles 17.

Il y a d’ailleurs des circonstances exceptionnelles où les systèmes juri-
diques n’exigent pas la communication expresse de l’acceptation, notam-

4 Op. cit., p. 71.

15 Jbid., p. 74. Les circonstances exceptionnelles, qui sont rares, sont examinées à la sec-
tion Cl de la deuxième partie de l'ouvrage de Schlesinger.

16 Jbid., p. 147.

17 Ibid., note 2.

99
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. WEERAMANTRY) 371

ment dans le cas des contrats types ou des contrats d’adhésion!*. Dans
l'affaire du Droit de passage, M. Badawi, vice-président, a distingué cette
catégorie de contrats des déclarations faites en vertu de l’article 36:

«En effet, alors que l'essence du contrat d’adhésion est l’unifor-
mité, celle des déclarations est la variété et la diversité. Chaque
déclaration exprime les conditions, les objectifs et la «policy» de
l'Etat qui la fait. D’autre part, dans les contrats d’adhésion, l’une
des parties se trouve en fait dans l’impossibilité de discuter les condi-
tions du contrat. Elle est obligée de contracter et donne son adhésion
à la volonté toute puissante de l’autre. On range dans cette catégorie,
entre autres, le contrat de travail, le contrat de transport, celui
d’assurance. Quelle analogie peut exister entre ces contrats et les
déclarations d’acceptation de juridiction ?» !°

Une autre catégorie d'exception est celle des offres par la poste au sujet
desquelles différentes théories ont été avancées? pour résoudre les diffi-
cultés qui découlent du laps de temps s’écoulant entre la présentation de
l'offre et son acceptation, de la révocation de l’offre ou de l’acceptation
pendant leur communication, etc. Toutes ces théories suscitent des polé-
miques, mais elles visent toutes à résoudre les difficultés particulières liées
à ce mode donné de communication. Il se peut aussi que l’auteur de
l'offre prescrive un mode inhabituel d'acceptation de sorte que le respect
de cette formalité rend inutile la communication de l'acceptation à laquelle
l’auteur de l’offre est réputé avoir renoncé?!. C’est dans ces affaires où il

18 L'offre permanente faite à des conditions types, notamment par un transporteur
public, se transforme en contrat dès l’acceptation de l’acte de service, comme c’est le cas
lorsqu’un passager monte à bord d’un autobus. Il n’y a pas matière à négociation ni à
modification dans un cas particulier des clauses du contrat dans une telle situation et la
rencontre des volontés est réputée se produire dès l’accomplissement de l’acte voulu. Il n’y
a aucune analogie entre ces situations et les offres d’acceptation de la juridiction de la
Cour, dont les termes sont extrêmement variables.

19 Droit de passage sur territoire indien, exceptions préliminaires, arrêt, C.LJ. Recueil
1957, opinion dissidente, p. 157-158.

20 Différentes théories ont été élaborées en ce qui a trait à l’acceptation des offres par la
poste — la théorie de la déclaration (selon laquelle le contrat se forme dès que le desti-
nataire de l’offre a fait connaître son acceptation), la théorie de l’expédition (selon
laquelle le contrat se forme dès l’envoi d’une lettre ou d’un télégramme acceptant loffre)
et la théorie de l'information (selon laquelle l’auteur de l'offre doit recevoir communica-
tion de l’acceptation) (voir de Cruz, op. cit., p. 308). Toutes ces théories ont été établies
pour résoudre les multiples difficultés pratiques qui se posent dans le contexte des offres
par la poste. Voir aussi la mention de ces théories dans l’opinion dissidente de M. Badawi,
vice-président, dans l’affaire du Droit de passage sur territoire indien, exceptions prélimi-
naires, arrêt, C.I.J. Recueil 1957, p. 156.

21 Comme dans l'affaire classique de common law Carlill v. Carbolic Smoke Ball Co.,
où un acte prescrit par l’auteur d’une offre a été considéré comme valant acceptation
purement et simplement. Même cette affaire a toutefois confirmé qu’«il ne faifsaijt aucun
doute, à titre de principe normal de droit, que l’acceptation d’une offre devrait être noti-
fiée à l’auteur de Poffre afin qu’il puisse y avoir rencontre des volontés » ([18931 1 QB 256;
62 LJQB 257). Voir le passage consacré à cette affaire dans Schlesinger, op. cit., vol. II,
p. 1309.

100
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. WEERAMANTRY) 372

existe de bonnes raisons de s’écarter de la norme que le droit des contrats
renonce à l'exigence de communication de l’acceptation. Or ce n’est pas
le cas en Pespèce. Nous nous trouvons en fait dans une situation qui est
exactement à l'opposé de celle où le droit prévoit la possibilité de renon-
cer effectivement à cette communication, car le Statut exige expressément
que le Secrétaire général procède à cette communication.

Sauf dans ces circonstances exceptionnelles ou dans le cas où les parties
renoncent expressément à l’acte de communication, il y a de très bonnes
raisons de conclure qu’il ne saurait y avoir accord entre les parties en
l'absence de communication de l’acceptation. Sans elle, l’auteur de l'offre
demeurerait dans l’ignorance tout en étant tenu par un lien contractuel.
Pour reprendre les termes du Nigéria, le «lien consensuel» qui Punit au
Cameroun en ce qui a trait à la compétence de la Cour «ne peut exister
par rapport à un autre Etat dont la participation au système institué par
le paragraphe 2 de l’article 36 du Statut n’est pas connue du Nigéria »?2.
Cette solution est contraire aux considérations d’équité qui devraient
régir ces relations, et les circonstances exceptionnelles dans lesquelles une
communication purement symbolique est réputée suffisante n’existent
pas dans le cas de déclarations déposées en vertu du paragraphe 2 de l’ar-
ticle 36. Cette conclusion est de surcroît confortée par l’exigence de com-
munication consacrée au paragraphe 2 de l’article 36 lui-même.

Le mécanisme de la remise de la déclaration au Secrétariat ne vaut
manifestement pas notification au monde entier comme ce serait le cas,
par exemple, du dépôt et de l’inscription d’un titre au registre foncier
dans un système juridique interne. Le Statut n’exigerait d’ailleurs pas
expressément la communication des déclarations si le simple fait de leur
remise valait présomption de notification au monde entier.

Toutes les considérations qui précèdent reposent sur le principe impor-
tant de la protection de l’auteur de l'offre.

Je cite de nouveau les conclusions de Schlesinger en ce qui a trait à la
reconnaissance par les systémes juridiques de la nécessité de protéger
l’auteur de l’offre. Il rappelle que:

«la plupart des systèmes juridiques étudiés protégeront d’une cer-
taine façon l'intérêt qu’a l’auteur de l’offre de savoir que le contrat
s’est conclu. Cette protection est assurée en imposant à celui qui
accepte l’offre l’obligation d’informer son auteur de la conclusion du
contrat sans délai ou du moins dans un délai raisonnable. On cons-
tate toutefois des différences entre ces systèmes quant à l’étendue de
Pobligation et aux conséquences qui s’attachent 4 son inobserva-
tion. » #5

Je ne saurais faire mieux pour conclure cette discussion que citer ce
que Grotius lui-même a dit sur le sujet, non dans ses traités sur le droit

22 Exceptions préliminaires du Nigéria, vol. I, p. 40, par. 1.23.
23 Schlesinger, op. cit., vol. I, p. 148.

101
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. WEERAMANTRY) 373

romano-hollandais, mais dans le De jure belli ac pacis lui-même. Voici les
conclusions auxquelles il est parvenu:

«On explique par une distinction si l'acceptation doit être connue du
promettant

On a l’habitude aussi de se demander s’il est suffisant que l’accep-
tation ait lieu, ou si elle doit aussi être portée a la connaissance du
promettant, avant que la promesse n’obtienne son plein effet.

Il est certain que la promesse peut être faite de l’une et de l’autre
de ces deux manières: soit ainsi: «Je veux qu’elle soit valable si elle
est acceptée»; soit ainsi: «Je veux qu'elle soit valable quand j'aurai
su qu'elle a été acceptée.» Lorsqu'il s’agit de promesses relatives à
une obligation mutuelle, le dernier sens est présumé; mais dans les
promesses de pure bienfaisance, il est préférable de présumer qu’on a
en vue le premier sens, à moins qu'il n’y ait quelque indice du
contraire. » 24

Les déclarations faites en vertu du paragraphe 2 de Particle 36 concer-
nent des obligations mutuelles et il ne fait aucun doute qu'elles entrent
dans la catégorie des situations où l’auteur de l’offre doit savoir que son
offre a été acceptée?5.

Cette analyse des principes généraux de droit relatifs à la formation du
consensus par le mécanisme de l’offre et de l’acceptation démontre leur
applicabilité à la question dont est saisie la Cour. Elle indique également
comment la décision de la Cour s’écarte de ces principes et affaiblit ainsi
le fondement du véritable consensus sur lequel la compétence de la Cour
doit en toute circonstance reposer.

Deux autres questions accessoires doivent être abordées pour terminer
l'examen de la question dont la Cour est saisie — d’une part, la nécessité
qu’un certain délai s’écoule entre la remise de la déclaration et la création
du lien consensuel et, d’autre part, la question du préjudice qui peut
résulter pour une partie de la conception juridique que la Cour a adoptée.

+ * x

L’écoulement d’un certain délai entre le dépôt de la déclaration et la
création du lien consensuel assure la protection nécessaire pour garantir
que la partie que l’on veut engager par la déclaration ne soit pas liée par
surprise.

La doctrine sur le paragraphe 4 de l’article 36 conforte ce point de vue.
Je fais notamment allusion 4 Shabtai Rosenne qui signale que cette dis-
position a été ajoutée tardivement lors de la conférence de San Francisco

24 Hugo Grotius, Le droit de la guerre et de la paix, nouvelle traduction de M. P. Pradier-
Fodéré, 1867, deuxième tome, livre II, chap. XI, p. 145-146.

25 Pour cet exemple ainsi que d’autres remontant aux débats des glossateurs du moyen
âge sur le sujet de la communication de lacceptation, voir Weeramantry, The Law of
Contracts, 1967, vol. I, p. 121-124.

102
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. WEERAMANTRY) 374

et a donné immédiatement lieu à interprétation. Rosenne estime que, si
le Statut venait jamais à être révisé, il faudrait prévoir «un bref délai
entre la date de remise de l’instrument et celle à laquelle cette formalité
produit ses effets»27, Nous avons déjà examiné les raisons les plus évi-
dentes qui justifient une telle précaution. Cette prise de position montre
bien la nécessité que des Etats qui sont appelés à être liés soient informés
de Pexistence de la déclaration. Il en serait forcément ainsi si l’on donnait
aux termes du paragraphe 4 de l’article 36 leur sens naturel plutôt que le
sens tronqué qui leur a été donné dans l’arrét dans l’affaire du Droit de
passage.

S. Rosenne était d’ailleurs si intimement convaincu de la nécessité de
prévoir un tel délai qu’il a soumis des propositions en ce sens à la Com-
mission du droit international lorsque celle-ci examinait l’article 78 de la
convention de Vienne — examen qui a manifestement été fortement
influencé par la jurisprudence faisant autorité de l’affaire du Droit de pas-
sage*®, A propos du «bref délai devant s’écouler avant que les autres
Etats soient informés du fait que le traité est en vigueur entre eux et l'Etat
qui a déposé l’instrument», cet éminent juriste a proposé que ce délai soit
de quatre-vingt-dix jours, «ce qui permet à la fois au dépositaire d’obser-
ver les pratiques administratives normales et aux autorités intérieures des
Etats intéressés de recevoir la notification et d’observer leurs propres pra-
tiques administratives normales »??,

Cette proposition visait à permettre au dépositaire de suivre des pra-
tiques différentes; parfois les notifications sont transmises «par l’inter-
médiaire des missions diplomatiques du gouvernement intéressé, parfois
par l'intermédiaire des missions diplomatiques accréditées auprès du dépo-
sitaire et parfois aussi par la poste». Il ne fait aucun doute que la recom-
mandation avait pour objet essentiel de garantir que l'Etat que l’on veut
lier soit informé de l’existence de l'instrument qui l’engage dans un lien
consensuel.

Je doute beaucoup que l’interprétation du paragraphe 4 de l’article 36
selon son sens naturel puisse porter atteinte à la compétence de la Cour.
Faire la clarté sur le sens de cette disposition et sur les raisons qui la jus-
tifient devrait plutôt régulariser et renforcer cette compétence. Et les
Etats qui font ces déclarations seraient aussi certains qu'ils ne risquent
pas d’être liés par surprise et seraient donc plus enclins à accepter la com-
pétence facultative de la Cour.

Certes, les méthodes modernes de reproduction et de transmission des
documents pourraient accélérer considérablement le processus, mais il me
semble que le «bref délai» proposé par Rosenne est essentiel.

26 The Law and Practice of the International Court of Justice, 1920-1996, op. cit., vol. IL,
p. 753.

27 Jbid., p. 755, note 56.

28 Voir Annuaire de la Commission du droit international, 1965, vol. II, p. 78,
doc. A/CN 4/L.108.

29 Ibid.

103
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. WEERAMANTRY) 375

Tl convient aussi de rappeler que l’alinéa c) de l’article 78 de la conven-
tion de Vienne sur le droit des traités consacre pleinement la nécessité de
communiquer les notifications relatives aux traités si l’on veut que le des-
tinataire soit lié. Il s’agit-là de l’application du principe normal du
consensualisme. La Cour mentionne d’ailleurs cette disposition mais
pour faire observer qu’en ce qui concerne les déclarations faites en vertu
de l’article 36 le régime de remise et de transmission des déclarations
d’acceptation de la juridiction obligatoire est établi par le paragraphe 4
de l’article 36 du Statut de la Cour (arrêt, par. 30). Je partage ce point de
vue mais ce même régime prescrit un mécanisme de transmission de la
communication et doit dès lors être suivi.

*#
* *

Je vais maintenant examiner pour terminer la question du préjudice
que l’interprétation donnée par la Cour à l’article 36 peut causer à des
parties.

Jai déjà fait état du premier chef de préjudice: pendant la période qui
s’écoule entre la remise d’une déclaration et sa communication à la partie
contre laquelle une instance sera introduite, la partie qui remet la déclara-
tion se trouve avantagée par rapport à l’autre, car elle sait que la Cour a
compétence alors que l’autre l’ignore. L'attribution de compétence à la
Cour est un acte juridique important ayant des conséquences majeures
sur la souveraineté des Etats. Si l’une des parties est informée des droits
qu’elle tient de cette disposition et que l’autre ne l’est pas, il se crée entre
celles-ci une disparité qui constitue une violation fondamentale du prin-
cipe essentiel d'égalité sur lequel repose la compétence de la Cour.

Cette inégalité peut avoir des conséquences pratiques sur le déroule-
ment des négociations officieuses entre des parties qui précèdent l’intro-
duction officielle d’une instance. Je crois qu’il est dans l’intérêt du règle-
ment pacifique des différends et de l’affirmation des principes généraux
de notre jurisprudence d'encourager et de favoriser ces négociations offi-
cieuses. Or la décision de la Cour ne peut avoir pour effet, selon moi, que
d’entraver de telles négociations.

Il importe, lorsque des parties négocient entre elles de bonne foi, qu’il
n’existe aucune possibilité même théorique que l’une de celles-ci remette
une déclaration et saisisse quasi simultanément la Cour d’une requête.
Pareille démarche pourrait dans une situation hypothétique être consti-
tutive d’un abus de la procédure de la Cour. Ce qui ne veut pas néces-
sairement dire que c’est le cas en l’espèce, mais la décision de la Cour
ouvre cette possibilité à Pavenir.

Tl importe pour la paix internationale et le renforcement de la confiance
entre Etats de donner leur pleine mesure aux mécanismes de négociations
entre parties sans crainte qu’il y soit mis fin de façon soudaine et inatten-
due et sans qu’un défendeur soit attrait contre son gré devant la Cour. Le
développement de la compétence de la Cour pourrait être entravé par
l'effet néfaste que pareille crainte pourrait avoir sur l’inclination des

104
FRONTIÈRE TERRESTRE ET MARITIME (OP. DISS. WEERAMANTRY) 376

Etats à déposer une déclaration en vertu du paragraphe 2 de l’article 36.
C’est pour cette raison qu’il est important d'éviter une telle interpréta-
tion.

Au cours de négociations menées de bonne foi, des concessions sont
faites, des faits sont reconnus, des compromis sont élaborés, et parfois
des aveux sont faits et des excuses offertes. Des documents constatant ces
actes peuvent aussi être échangés. Il est important que tout cela se
déroule dans la transparence et légalité.

x * x

Toutes ces raisons me conduisent à penser que le Nigéria a démontré,
en ce qui concerne la déclaration que le Cameroun a faite en vertu du
paragraphe 2 de l’article 36, qu’il n’existait pas de consensus lorsque le
Cameroun a déposé sa requéte.

Interpréter le paragraphe 4 de l’article 36 selon son sens naturel ren-
forcerait la confiance des Etats qui déposent des déclarations en vertu du
paragraphe 2 de cette disposition. La prompte exécution par le Secréta-
riat des obligations qui lui incombent en vertu du paragraphe 4 de l’ar-
ticle 36 du Statut — les nouvelles méthodes de reproduction et de com-
munication des documents exigeant beaucoup moins de personnel et de
temps que lorsque le Statut a été rédigé — pourrait dissiper toute incer-
titude planant sur P’établissement d’un lien consensuel. L’exécution dili-
gente de cette obligation imposée par le Statut pourrait aboutir à ce que
la communication se fasse en l’espace de quelques jours et dissipe ainsi
toute incertitude.

Cette façon de voir a aussi l’avantage d’assujettir le fonctionnement
de la compétence consensuelle aux principes du consensualisme qui en
sont le fondement même, de garantir l’équité et la réciprocité entre les
parties et de soumettre le mécanisme des déclarations faites en vertu de
l’article 36 aux termes exprès de l’article qui les a établies.

(Signé) Christopher G. WEERAMANTRY.

105
